Case 19-11088             Doc 34-4          Filed 04/23/20 Entered 04/23/20 15:14:54        Desc Exhibit
                                                     Page 1 of 6




                                     UNITED STATES BANKRUPTCY COURT
                                      NORTHERN DISTRICT OF ILLINOIS

                     RIGTMS AND RESPONSIBILITIES AGREEMENT BETWEEN
                         CHAPTER 13 DEBTORS AND THEIR ATTORNEYS

 (Court-Approved Retention Agreement, Use for                filed on or after September 19,,2016)
                                                                    cases
         Chapter 13 gives debtors important rights, such as the right to keep property that could
otherwise be lost through repossession or foreclosure, but Chapter 13 also puts burdens on
debtors, such as the burden of making complete and truthful disclosures oftheir financial
situation. It is important for debtors who file a Chapter 13 bankruptcy case to understand their
rights and responsibilities in bankruptcy. In this connection, the advice of an attomey is often
crucial. Debtors are entitled to certain services from their attomeys, but debtors also have
responsibilities to their attomeys. In order to assure that debtors and their attomeys understand
their rights and responsibilities in the Chapter 13 process, the judges ofthe Bankruptcy Court for
the Northern District of Illinois have approved this agreement, setting out the rights and
responsibilities ofboth debtors in Chapter 13 and their attomeys, including how their attomeys
will be paid for their services in the Chapter 13 case. By signing this agreement, debtors aad
their attomeys accept these responsibilities.

       The Bankruptcy Code may require a debtor's attorney to provide the debtor with certain
documents and agreements at the start of the representation. The terms of this court-approved
agreement take the place ofany conflicting provision in an earlier agreement. This agreement
cannot be modified in any way by other agreements. Any provision of another agreement
between the debtor and the attomey that conflicts with this agreement is void.

    A.               BEFORETHECASE IS FILED
              THE DEBTORAGREES TO:
     1. Discuss     with the attorney the debtor's objectives in filing the   case.

    2. Provide the attomey with full, accurate and timely information, financial and otherwise,
    including properly documented proof of income.
                          THE ATTORNEY AGREES TO:
    1. Personally counsel the debtor regarding the advisability offrling either a Chapter 13 or a Chapter 7
    case, discuss both procedures (as well as non-bankruptcy options) with the debtor, and answer the
    debtor's questions.

    2. Personally explain to the debtor that the attomey is being engaged to represent the debtor on all
    matters arising in the case, as required by Local Bankruptcy Rule, and explain how and when the
    attomey's fees and the trustee's fees are determined and paid.




Software Copyrighi (c) 1996-2020 Best Case, LLC - wwwbestcase.com                        Best Case Bankruptcy
Case 19-11088              Doc 34-4          Filed 04/23/20 Entered 04/23/20 15:14:54       Desc Exhibit
                                                      Page 2 of 6




      3. Personally review with the debtor and sign the completed petition, plan, statements, and schedules,
      as well as all amendments thereto, whether filed with the p€tition or later. (The schedules may be
      initially prepared with the help ofclerical or paralegal staffof the attomey's office, but personal
      attention ofthe attorney is required for the review and signing.)

     4. Timely prepare and file the debto/s petition, plan, statements, and schedules.

     5. Explain to the debtor how, when, and where to make all necessary payments, including both
     payments that must be made directly to creditors and pnyments that must be made to the Chapter 13
     trustee, with particular attention to housing and vehicle payments.

     6. Advise the debtor        ofthe need to maintain appropriate insurance.
     B.                          AFTERTHECASEISFILED
                           THE DEBTORAGREES TO:
     l. Make the required payments to the trustee and to whatever creditors are being paid directly
     or, if required payments cannot be made, to notifu the attomey immediately.

     2. Appear punctually at the meeting of creditors (also called the "341 meeting") with recent
     proof of income and a picture identification card. (Ifthe identification card does not include
     the debtor's social security number, the debtor must also bring to the meeting a social security
     card.) The debtor must be present in time for check-in and, when the case is called, for the
     actual examination.

     3.   Notifl   the attomey of any change in the debtor's ad&ess or telephone number.

     4. Inform the attorney  ofany wage gamishments or liens or levies on assets tiat occur or
     continue after the filing ofthe case.

     5. Contact the attomey immediately if the debtor loses employment, has a significant change
     in income, or experiences any other signifrcant change in financial situation (such as serious
     illness, marriage, divorce or separation, lottery winnings, or an inheritance).

     6.   Notiff the attomey if the debtor is sued or wishes to file a lawsuit (including divorce).
     7. Inform the attomey if any tax refunds to which the debtor is entitled are seized or not
     received when due from the IRS or Illinois Department ofRevenue.

     8. Contact the attomey before buying, refinancing, or selling real property and before
     entering into any loan agreement.

     9. Supply the attomey with copies of all tax retums filed while the case is pending.




                                                                      2
 Sottware Copyrighl (c) 1996-2020 Eest Case, LLC - nww bestcase.com                      Best Case Bankruptcy
Case 19-11088             Doc 34-4           Filed 04/23/20 Entered 04/23/20 15:14:54             Desc Exhibit
                                                      Page 3 of 6




                          THE ATTORNEY AGREES TO:

     1Advise the debtor of the requirement to attend the meeting of creditors and notiff the
         .
    debtor of the date, time, and place ofthe meeting.

     2. Inform the debtor that the debtor must be punctual and, in the case of             ajoint filing, that
     both spouses must appear at the same meeting.

     3. Provide knowledgeable legal representation for the debtor at the meeting of creditors (in
     time for check-in and the actual examination) and, unless excused by the trustee, for the
     confirmation hearing.
     4.If the attomey will be employing another attomey to attend the 341 meeting or any court
    hearing, personally explain to the debtor, in advance, the role and identity ofthe other
    attorney and provide the other attomey with the file ia sufficient time to review it and
    properly represent the debtor.

     5. Timely submit to the Chapter 13 trustee properly documented proof of income for the
     debtor, including business reports for self-employed debtors.

     6. Timely respond to objections to plan confirmation and, where necessary, prepare, file, and
     serve an amended plan.

     7. Timely prepare, file, and serve any necessary statements, amended statements, and
     schedules and any change of address, in accordance with information provided by the debtor.

     8. Monitor all incoming case information (including, but not limited to, Order Confirming
     Plan, Notice oflntent to Pay Claims, and 6-month status reports) for accuracy and
     completeness. Contact the trustee promptly regarding any discrepancies.

     9. Be available to respond to the debtor's questions throughout the term ofthe plan.

    10. Prepare, file, and serve timely modifications to the plan after confirmation, when
    necessary, including modifications to suspend, lower, or increase plan payments.

     11. Prepare,      file, and serve necessary motions to buy or sell property and to incur debt.
     12. Object to improper or            invalid claims.
       Timely respond to the Chapter 13 fustee's motions to dismiss the case, such as for
     13.
    payment default or unfeasibility, and to motions to increase the percentage payment to
    unsecured creditors.

     14.     Timely respond to motions for relief from stay.
     i5. Prepare, file, and serve all appropriate motions to avoid liens.
               file, and serve a notice ofconversion to Chapter 7, pursuant to $ 1307(a) of the
     16. Prepare,
    Banlruptcy Code and Local Bankruptcy Rule 1017- 1.
     17. Provide any other legal services necessary for the              administation of the case.


                                                                     J
Software Copyright (c) 1996-2020 Besl Case, LLC - www.beslcase com                            Best Case Bankruptcy
Case 19-11088              Doc 34-4          Filed 04/23/20 Entered 04/23/20 15:14:54      Desc Exhibit
                                                      Page 4 of 6




 C.         TERMINATION OR CONVERSION OF THE CASE AFTER ENTRY OF AN
            ORDER APPROVING FEES AND EXPENSES

 1. Approved fees and expenses paid under the provisions set out below are generally not
 refundable in the event that the case is dismissed prior to its completion, unless the dismissal is
 due to a failure by the attomey to comply with the duties set out in this agreement. If such a
 dismissal is due to a failure by the attomey, the court may order a refund of fees on motion by
 the debtor.

 2. Ifthe case is dismissed after approval ofthe fees and expenses but before payment of all
 allowed fees and expenses, the order entered by the Bankruptcy Court allowing the fees and
 expenses is not ajudgment against the debtor for the unpaid fees and expenses based on contract
 law or otherwise.
 3,   If
      the case is converted to a case under Chapter 7 after approval of the fees and expenses under
 this agreement but before the payment ofall fees and expens€s, the attomey will be entitied to an
 administrative claim in the Chapter 7 case for any unpaid fees and expenses, pursuant to $ 726(b)
 ofthe Bankruptcy Code, plus any conversion fee the attomey pays on behalf of the debtor.
 D, RETAINERSAND PREVIOAS PAYMENTS
 1   . The attorney may receive a retainer or other payment before  filing the case but may not
 receive fees directly from the debtor after the filing of the case. Unless the following provision is
 checked and completed, any retainer received by the attomey will be treated as a security
 retainer, to be placed in the attomey's client tnrst account until approval of a fee application by
 the court.


           trThe attomey seeks to have the retainer received by the attomey treated as an advance
           payment retainer, which allows the attorney to take the retainer into income immediateiy.
           The attomey hereby provides the following further information and representations:
           (a)    The special purpose for the advance payment retainer and why it is advantageous to
                  the debtor is as follows:

           (b)    The retainer      will not
                                     be held in a client trust account and will become property of the
                  attorney upon payment and will be deposited into the attomey's general account;

           (c)    The retainer is a flat fee for the services to be rendered during the Chapter 13 case
                  and will be applied for such services without the need for the attomey to keep
                  detailed hourly time records for the specific services performed for the debtor;




                                                                     4
 Software Copynght (c) 1996-2020 Best Case, LLC - www.bestcase.com                      Besl Case Bankruptcy
Case 19-11088              Doc 34-4           Filed 04/23/20 Entered 04/23/20 15:14:54                Desc Exhibit
                                                       Page 5 of 6




         (d)      Any portion ofthe retainer that is not eamed or required for expenses will be
                  refunded to the client; and

         (e)      The attomey is unwilling to represent the debtor without receiving an advanced
                  payment retainer because of the nature of the chapter 13 case, the fact that the $eat
                  majority of services for such case are performed prior to its filing, and the risks
                  associated with the representation of debtors in bankruptcy cases in generai.

 2. In any application for compensation, the attomey must disclose to the court any fees or other
 compensation paid by the debtor to the attomey for any reason within the one year before the
 case filing, including the date(s) any such fees were paid.

 E. CONDACT AND DISCIARGE
 l. Improper conduct by the attorney.Ifthe debtor disputes the sufiiciency or quality ofthe legal
 services provided or the amount of the fees charged by the attomey, the debtor may                      file an
 objection with the court and request a hearing.
 2. Improper conduct by the debtor.    lf the attomey believes that the debtor is not complying with
 the debtor's responsibilities under this  agreement or is otherwise engaging in improper conduct,
 the attorney may apply for a court order allowing the attorney to withdraw from the case.

 3. Discharge of the attorney. The debtor may discharge the attomey at any time.




                                                    lRernaining page intefltionally left blank.]




                                                                         5
 sollware copyright (c) 1996-2020 Best case, LLC - wrvw.beslcase.com                               Best Case BankLrptcy
Case 19-11088             Doc 34-4          Filed 04/23/20 Entered 04/23/20 15:14:54                         Desc Exhibit
                                                     Page 6 of 6




 F. ALLOWANCE AND PAYMENT OF ATTORNEYS' FEES AND EXPENSES
 l. Any attomey retained to represent                a debtor
                                                  in a Chapter 13 case is responsible for representing
 the debtor on all matters arising in the case unless otherwise ordered by the court. For all of the
 services outlined above, the attomey will be paid a flat fee of $!ggQ.o9.

 2.ln    addition, the debtor will pay the frling fee required in the case and other expenses                       of
 $sr o.oo.

 3. Before signing this agreement, the attomey has received, $t,ooo.oo

 toward the flat fee, leaving a balance due of $a,ooo.oo; and $o.oo for expenses,

 leaving a balance due for the filing fee of $94q.
 4. In extraordinary circumstances, such as extended evidentiary hearings or appeals, the attorney
 may apply to the court for additional compensation for these services. Any such application must
 be accompanied by an itemization of the services rendered, showing the date, the time expended,
 and the identity of the attomey performing the services. The debtor must be served with a copy
 ofthe application and notified of the right to appear in court to object.
 Date:
 st'""h1
                    4r'r"-,^--/                                         irani   t-.   vostroller   ttt

                                                                        Attorney for the Debtor(s)


 Debtor(s)

 Do not sign this agreement if the amounts are blank.




                                                                                               Local Bankruptcy Form 23c




                                                                    6
 Software Copyrlght (c) 1996-2019 Best Case LLC -www bestcase.com                                        Best Case Bankruptcy
